 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        MICHAEL DUANE HUMBURGS,                            CASE NO. C19-5450RBL
 9
                                Petitioner,                ORDER
10               v.

11      UNITED STATES OF AMERICA,

12                              Respondent.

13

14

15          THIS MATTER is before the Court on Petitioner Humburgs’ Motion for Reconsideration

16   [Dkt. # 10] of the Court’s Order [Dkt. # 9] denying his § 2255 habeas petition [Dkt. # 1]. The

17   Order was entered November 26, and the Motion was filed December 16. Under LCR 7(h)(2), a

18   Motion for Reconsideration must be filed within 14 days of the Order to which it relates.

19   Humburgs’ Motion is thus untimely.

20          Furthermore, Motions for Reconsideration are disfavored, and will ordinarily be denied

21   unless there is a showing of (a) manifest error in the ruling, or (b) facts or legal authority which

22   could not have been brought to the attention of the Court earlier, through reasonable

23   diligence. The term “manifest error” is “an error that is plain and indisputable, and that amounts

24


     ORDER - 1
 1   to a complete disregard of the controlling law or the credible evidence in the record.” Black's

 2   Law Dictionary 622 (9th ed. 2009).

 3          Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

 4   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 5   877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted, absent highly

 6   unusual circumstances, unless the district court is presented with newly discovered evidence,

 7   committed clear error, or if there is an intervening change in the controlling law.” Marlyn

 8   Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Neither

 9   the Local Civil Rules nor the Federal Rule of Civil Procedure, which allow for a motion for

10   reconsideration, is intended to provide litigants with a second bite at the apple. A motion for

11   reconsideration should not be used to ask a court to rethink what the court had already thought

12   through — rightly or wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D.

13   Ariz. 1995). Mere disagreement with a previous order is an insufficient basis for reconsideration,

14   and reconsideration may not be based on evidence and legal arguments that could have been

15   presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co., 363 F.

16   Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is committed to

17   the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakima

18   Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

19   //

20   //

21   //

22   //

23

24


     ORDER - 2
 1         Humburgs’ Motion does not meet this standard, even if it was timely filed. The Motion

 2   for Reconsideration is DENIED.

 3         IT IS SO ORDERED.

 4         Dated this 7th day of January, 2020.

 5

 6                                                    A
                                                      Ronald B. Leighton
 7                                                    United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
